Opinion by
Keefe, J.
At the trial plaintiff limited its claims to the case of whisky covered by WHB-33751 and the two cases of whisky covered by WHB-33484 which were not landed in the United States. Counsel for plaintiff admitted that the affidavits of short shipment provided for under article 812, Customs *260Regulations of 1937, were not filed within the time prescribed. The issue before the court in shortage cases is whether or not it is in fact a nonimportation, and compliance with the regulations of the Secretary of the Treasury, as far as the court is concerned, is immaterial. Abstract 50268 and Joseph Dixon Crucible Co. v. United States (14 Cust. Ct. 71, C. D. 914) cited. Inasmuch as the evidence conclusively established that the three cases of liquor in question were not landed it was held that the importer is entitled to a refund in duties taken upon said three cases of liquor. The protests were sustained to this extent.